J-S14016-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: G.I.M., A          :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 2651 EDA 2017

                Appeal from the Order Entered July 20, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000701-2016,
                          CP-51-DP-0002734-2014

 IN THE INTEREST OF: I.G.M.-D., A       :   IN THE SUPERIOR COURT OF
 MINOR                                  :        PENNSYLVANIA
                                        :
                                        :
 APPEAL OF: D.M., MOTHER                :
                                        :
                                        :
                                        :
                                        :   No. 2652 EDA 2017

                Appeal from the Order Entered July 20, 2017
    In the Court of Common Pleas of Philadelphia County Family Court at
                      No(s): CP-51-AP-0000702-2016,
                          CP-51-DP-0002737-2014


BEFORE:    OTT, J., McLAUGHLIN, J., and RANSOM*, J.

MEMORANDUM BY McLAUGHLIN, J.:                        FILED APRIL 11, 2018

      D.M. (“Mother”) appeals from the decree entered in the Court of

Common Pleas of Philadelphia County involuntarily terminating her parental

rights to her daughters, G.I.M. and I.G.M.D. (“the Children”). Mother claims a

lack of notice of the termination hearing and challenges the sufficiency of the

evidence. We affirm.

____________________________________
* Retired Senior Judge assigned to the Superior Court.
J-S14016-18


       In its Pa.R.A.P. 1925(a) opinion, the trial court aptly summarized the

factual and procedural history of this case, which we adopt for purposes of

this appeal. See Trial Court Opinion, filed Oct. 11, 2017 (1925(a) Op.), at 1-

15.

       By way of background, G.I.M. (born January 2008) and I.G.M.D. (born

September 2011) are Mother’s daughters. E.T. is G.I.M.’s father and K.D. is

I.G.M.D.’s father.1 Both Children have never resided with their respective

fathers. The Children were first adjudicated dependent in December 2014,

following an incident in October 2014 where Mother left the Children to wander

on a street corner while she injected drugs. Mother’s parental reunification

objectives included drug and alcohol treatment; mental health treatment;

parenting, anger management, and employment courses; visitation with the

Children; and the procurement of suitable housing for the Children.

       Mother raises three issues for our review:

       1.     Did the court err or abuse its discretion when terminating
              Mother’s parental rights under § 2511(a) when Mother was
              denied [] a hearing for ineffective or no service of notice of
              said hearing, and terminating Mother’s parental rights on
              non-competent or insufficient evidence?

       2.     Did the court err or abuse its discretion when terminating
              Mother’s parental rights under § 2511(a) when Mother has
              completed some of her plan goals, and terminating Mother’s
              parental rights on non-competent or insufficient evidence?


____________________________________________


1The instant termination order also terminated the parental rights of E.T. and
K.D. E.T. also filed an appeal, which is docketed in this Court at 2708 EDA
2017. K.D. did not appeal.

                                           -2-
J-S14016-18


      3.     Did the court err or abuse its discretion when terminating
             Mother’s parental rights under § 2511(b) without analyses
             of the legal interests of the Children, and therefore,
             terminating Mother’s parental rights on non-competent or
             insufficient evidence?

Mother’s Brief at 2.

      When considering an appeal from an order involuntarily terminating

parental rights, we accept as true the trial court’s findings of facts so long as

the record supports them, and then determine whether the trial court made

an error of law or abused its discretion in rendering its decision. In re

Adoption of S.P., 47 A.3d 817, 826 (Pa. 2012). A trial court’s decision

constitutes an abuse of discretion only if it is manifestly unreasonable or is the

product of partiality, prejudice, bias, or ill will. Id.

      The party petitioning for termination bears the burden of proving all

elements of the termination petition by clear and convincing evidence. In re

C.S., 761 A.2d 1197, 1201 (Pa.Super. 2000) (en banc). Clear and convincing

evidence is evidence that is so “clear, direct, weighty and convincing as to

enable the trier of fact to come to a clear conviction, without hesitance, of the

truth of the precise facts in issue.” Id. (quoting Matter of Adoption of

Charles E.D.M., II, 708 A.2d 88, 91 (Pa. 1998)).

      The termination of parental rights is governed by 23 Pa.C.S. § 2511,

which requires a two-step analysis. In the first step, the party seeking

termination must prove by clear and convincing evidence that the parent’s

conduct meets at least one of the 11 grounds for termination set forth in



                                        -3-
J-S14016-18


Section 2511(a). In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007). If the court

determines that the petitioner has proven at least one of the provisions of

Section 2511(a), only then does it proceed to the second step of the analysis.

Id. In the second step, the court must determine whether, considering the

child’s developmental, physical, and emotional needs and welfare, termination

is in the best interests of the child. 23 Pa.C.S. § 2511(b); In re Adoption of

S.P., 47 A.3d 817, 830 (Pa. 2012). In conducting this analysis, the court

should examine the emotional bond between parent and child, with close

attention to the effect on the child of permanently severing any such bond. In

re L.M., 923 A.2d at 511.

       In her first issue, Mother asserts that that the trial court erred by

terminating her parental rights without affording her proper notice as required

under 23 Pa.C.S. § 2513.2 Mother contends that the Department of Human

Services (“DHS”) failed to utilize all possible avenues to locate her to provide

her with notice of her termination hearing. See Mother’s Brief at 6-7. Mother

also argues that the trial court abused its discretion by terminating her

parental rights under Section 2511(a) because she has experienced periods

of sobriety, completed parenting classes, and could complete her reunification

objectives if given the opportunity. Id.


____________________________________________


2 Section 2513 provides “[a]t least ten days’ notice shall be given to the parent
. . . whose rights are to be terminated by personal service or by registered
mail to his or their last known address or by such other means as the court
may require.” 23 Pa.C.S. § 2513(b).

                                           -4-
J-S14016-18


      The trial court rejected Mother’s arguments by initially noting that

counsel for DHS had attempted to serve two trial subpoenas on Mother on

three occasions at addresses obtained through a Parent Locator Service (PLS)

search. See 1925(a) Op. at 18-19. Thus, the court determined that DHS’s

attempts at service constituted “reasonable efforts,” especially in light of

Mother’s failure to provide the agency with an updated address, despite the

fact that the Children were in placement. Id. The trial court emphasized that

Mother’s parental rights were properly terminated because the testimony

established that she had failed to perform parental duties, obtain and maintain

proper housing, complete drug and alcohol treatment, obtain employment,

and maintain sobriety long enough to achieve unsupervised visitation with the

Children. Id. at 19-20.

      Next, in a combined argument addressing both her second and third

issues, Mother argues that the trial court erroneously terminated Mother’s

parental rights because there was no “concrete evidence” of the Children’s

wishes regarding whether the Children wished to abandon their legal

connection to Mother. See Mother’s Brief at 7-8. Mother claims the evidence

on this point was “mixed,” and points to testimony that the Children

considered both foster mother and Mother to be their “mothers.” Id. at 8. The

trial court rejected Mother’s argument. It pointed out that the court had

appointed legal counsel for the Children, who actively advocated for the

Children at hearings. See 1925(a) Op. at 21-22. Further, the court reviewed


                                     -5-
J-S14016-18


the evidence and concluded that the Children were not bonded with Mother

but did share a strong, positive bond with their foster mother. Id. at 21.

      Accordingly, after review of the record, the parties’ briefs, and the

relevant law, we affirm based on the well-reasoned opinion of the Honorable

Allan L. Tereshko, which we adopt and incorporate herein. See id. at 16-24.

      Order affirmed.



Judge Ott joins the memorandum.

Judge Ransom concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/11/18




                                      -6-
                                                                               Circulated 03/19/2018 09:12 AM
                         --·   -,




 THE FIRST .JUDICIAL DISTRICT OF PENNSYLVANIA, PHILADELPHIA COUNTY
                                    IN THE COURT OF COMMON PLEAS


IN THE INTEREST OF:                           FAMILY COURT DIVISION
                                              JFVENILE BRANCH-DEPENDENCY

l.G.M.n., a Minor                             CP�S l-A P-0000702-2016/CP-:51�DP-0002737-2014
d/o/b: 09/02/2011

G.LM., a Minor                                CP-51�AP-0000701-2016/CP-51-DP-0002734-2014
d/o/b: 1/24/2008




Appeal of:                                    Superior Court Nos. 2651 EDA 2017,��'.
D.J.M., Mother                                2652 EDA 2017- Consolidated
                                                                                        :X:,;




                                             OPINION



        DJ.M. c·Mother'"). Appeals from the Decrees and Orders entered by this Court on

July 20. 2017. granting the Petitions to Involuntarily Terminate Mother's Parental Rights

to her two minor children: a female. I.G.M.D.,        (d/o/b September 2.2011 ). and a female,

G.I.M .. (d/o/b January 24, 2008); and changing the Children's Permanency Goal to

Adoption, filed by the Department of Human Services ("DHS") on August 5, 2016, and

served on all parries.


        After the Termination/Goal Change Hearing on July 20. 2017, this Court found

that clear and convincing evidence was presented to terminate the parental rights of

Mother and E.T,, {''Father'') as to Child, G.l.M.: and to terminate the parental rights of

Mother and K.D" ("'Father") as to Child. l.G.M.D. 1t1 response to the Order of July 20.

2017, terrninatingher parental rights, Mother, filed appeals on August 18, 2017. GJ.M.'s

Father, £.T., also filed an Appeal to the Order ofJuly 20, 2017. which will be addressed

by the Court in a separate Opinion.

                                                                                                  1
        STATEMENTS OF MATTERS COMPLAINED OF ON APPEAL

        In her Statement of Matters Complained of on Appeal. Mother raises the

following issues:


            1. The Court erred in terminating Mother's parental
               rights in her absence at the trial because there was
               no service of the petition on Mother.
            2. Mother has achieved some of her objectives and can
               be a parent.
            3. The Court erred in terminating Mother's parental
                 rights because the Child rs wish could be unclear
                 under In Re Adoption of LBM (84 MAP2016).



PROCEDURAL HISTORY

        D.J.M. is the Mother of both Children: I.G.M.D. and GJ.M. (Exhibit ··A'

Statementof Facts. attached to DBS Petition for Involuntary Termination of Parental

Rights. filed 8/05/2016, �''a"'}.

        K.D. is the Father of I.G.M.D. and is listed as the Father on the Child's birth

certificate. (Exhibit ·'A·· Statement of Facts, attached to DHS Petition for lnvoluntary

Termination of Parental Rights. filed 8/05/2016. �-·b").

        E.T. is the putative/presumptive Father of G.LM. (Exhibit ··A"" Statement of

Facts, attached to DHS Petition for Involuntary Termination of Parental Rights, filed

8/05/2016." �··d').
            I•   .




        On October 31, 2014, the Department of Human Services (DHS), received a

General Protectives Services (OPS) Report alleging that the Children's Mother. D.J.M ..

was with the Children on a street corner and asked their Maternal Uncle, M.S .. to help her

inject drugs; that when he refused, Mother injected the drugs herself: that the Children

                                                                                           2
began to wander off so M.S. took the Children to the home of their Maternal

Grandmother. S.S.: and that G.l.M. was found holding Mother's purse which had needles

in it. The Report also alleged that the Children were with Maternal Grandmother. S.S.

where theywere to remain according to Safety Plan that was completed on October 31.

2014. The Report also alleged that the family was residing in a shelter; that GJJvL 's

Father. E.T .. was incarcerated; and that G.L!VL attended Lawton Elementary School in the

l " grade and had missed several days of school. The Report further alleged that Mother

had ongoing drug and alcohol issues and was in a methadone program. but was allegedly

abusing methadone by attending more than one clinic daily: and that E.T. had a criminal

history and also the family was currently receiving In Home Protective Services (IHPS)

through Community Umbrella Agency rCUA) Turning Points for Children. This Report

was substantiated and determined as valid. (Exhibit "A'" Statement of Facts, attachedto

DHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, ,t'·d'').

          On October 31, 2014, OHS visited.the.home of Maternal Grandmother. S.S. and

found it safe and appropriate. Both S.S. and her paramour, J.M.; passed all necessary

clearances. A Safety Plan was implemented. (Exhibit "A" Statement of Facts, attached

to OHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016, il''e'l

          On November 3. 2014, S,S. found needles in her home after Mother had visited

the Children. S.S. found needles in Mother's purse. (Exhibit ·'A" Statement of Facts,

attached to DHS Petition for Involuntary Termination of Parental Rights, filed 8/05/2016,

'"t'').




                                                                                           3
       On November 4, '.2014, Mother began receiving in-patient drug and alcohol

treatment and counseling at SOAR. (Exhibit .. A', Statement of Facts. attached to OHS

Petition for Involuntary Termination of Parental Rights, filed 8/05/2016.   il"'t').
       Mother was denied service from her methadone clinic on 10/16/2014 due to

higher than normal levels of methadone in her blood, suggesting she was attending mote

than one clinic on a daily basis. (Exhibit ''A'' Statement of Facts, attached to DHS

Petition for Involuntary Termination of Parental Rights. filed 8/05/2016. i"'h''}.

        On 11/24/2014. DHS filed an urgent Dependent Petition. (Exhibit ''A'' Statement

of Facts, attached to OHS Petition for Involuntary Termination of Parental Rights, filed

s1os12016. Y'i'").

        Adjudicatory Hearings forthe Children were held on December 3. 2014, before

the Honorable Allan L. Tereshko. The Court found that legal custody of the Children to

transfer to OHS and physical custody of the Children to remain with Maternal

Grandmother. DHS has completed a home evaluation on Grandmother's home. Mother

is referred to CEU for a forthwith foll drug and alcohol screen. assessment, and

monitoring. Father is referred to the CEU unit for a forthwith drug screen, assessment,

and monitoring once he avails himself. CUA to refer forkinship, Mother and Father to

have supervised visits with the Children, if they avail themselves. Children are safe as of

12/01/2014. ( Orders   or Adjudication and Disposition-Child Dependent=Amended,
12/03/2014}.

        On January 15. 2015, LG.M.D.'s Father. K.D .. was arrested and charged with

providing false identification to a law enforcement officer, displaying plate card in

improper vehicle. driving an unregistered vehicle. and improper turning movement and



                                                                                           4
signals. A bench warrant was later issued. on 5/l/2015, for failure to appear and the case

was continued due to unavailabi..litv of defendant. (ExhibitvA" Statement ofFacts,
                  .                     J   .   .   .   .   .   .   .              .      .




                                    .
attached to DHS Petition for Involuntary Termination of Parental Rights. filed 8/05/2016.

�"k'').

           On January 15. 2015. CUA held a SCP meeting for the family. The parental

objectives for Mother were: l ) Mother will participate in drug and alcohol treatment until

fully completed;      2) Mother will continue mental health treatment and comply with

medication management: 3) Mother will locate suitable housing with space for the

Children: 4) Father. E.T.. will make his whereabouts known and participate in planning

for the Children's needs: and 5) E.T. will contact CUA and provide valid contact

information and respond to CUA correspondence. tExhibit "A" Statement of Facts,

attached to OHS Petition for involuntary Termination of Parental Rights. filed 8/05/2016.

,r·T').

           A Continuance was granted on March 24. 2015, for both Children's cases. DHS

commitments to stand. Cases to remain status quo. (Continuance Orders, 3/24/2015}.

           Permanency Review Hearings were held fol' both Children on May 20. 2015.

before the Honorable Allan L. Tereshko. Orders were entered that legal custody ofthe

Children to remain with DHS. and placement to continue in Foster Care JFCS. Children

to remain committed. Mother is incarcerated'. and CUA to arrange supervised visits at

the prison for Mother. Children may be moved to Kinship Home of Grandmother prior to

next court date by agreement ofthe parties. I.G.M.D. referred to Children's Crisis




1
    Secure Court Summary: D.J.M,, d/o/b: 07/14/1984.


                                                                                                    5




                                                                           -----------------�-----··-·--·--···---···-
                         Treatment Center for services. Her Father·s visits are suspended until further order ofthe

                         court
                          . .  and
                                 .
                                 . after Child's. evaluation at CC.TC.. (Permanencv
                                                                                  � Review Orders. 5/20/2015).

                                     Permanency Review Hearings were held for both Children on August 13, 2015.

                         before the Honorable Allan L. Tereshko. Orders were entered that legal custody of the

                         Children to remain with OHS, and placement of l.G.1\1.D. to remain in Foster Care

                         through JFCS-supervised by CUA Turning Points for Children. Child is enrolled in

                         therapy services through JJPL however the therapist canceled on the family three times

                         and services are switched to Bethanne. Child is to continue to receive therapy and is    up-

                         to-date with her medical and dental. G.LM. to remain in Foster Care through CUA

                         Turning Points for Children. Child has intake appointment through the Wedge scheduled

                         for 8/14i2015. and is up-to-date with medical and dental. Mother is referred to CEU for

                         assessment, forthwith drug screen with three random drug screens and dual diagnosis.

                         Mother is not to have visitation with the Children unless recommended by the Children's

                         therapist. T.GJvLD."s Father's visits are suspended until further order of the court.

                         (Permanency Review Orders. 8/13/2015).

                                     On September 17. 2015, Mother was referred to ARC for anger management,

                        housing. mental health, and parent education. (Exhibit "A'" Statement of Facts. attached

                        to DHS Petition for Involuntary Termination ofParental Rights, filed 8/05/2016, il"r").

                                     A CEU Report for Mother dated 10/29/20.15. reflected the following: Mother

                        tested positive for opiates on 10/14/2015� tested negative for all substances on 8/13 &

                         8/15/2015; Mother scheduled an appointment with the CEU for 9/15/2015 to provide

                         verification for her enrollment in treatment. She was a no cal1/no show to the

                         appointment. CEU, therefore. could neither confirm nor deny Mother's treatment status.



                                                                                                                        6



···········-··-··-·-·----·--------····           ·---·-------·-----·----· ·---··-·--·-----·-····                        ..   ···-··········--··--····--··-·-·-·
                      ..,__ ..




(Exhibit ··A., Statement of Facts. attached to OHS Petition for In voluntary Termination of

Parental Rights. filed 8/05/20l6, if"'o'").

           On October 22, 2015, CUA held a SCP meeting for the family. The parental

objectives for Mother were: 1) Mother will participate   in drug and alcohol treatment and
comply with recommendations: 2) Mother will comply with her court-ordered random

drug screens to maintain sobriety: 3) Mother to comply with her dual diagnosis treatment;

4) Mother will participate in courses through ARC as referred; 5) Mother will locate

suitable housing with space for the Children; 6) Father: E,T., ...vill make his whereabouts

known and participate in planning for the Children's needs; and 7) E.T. will contact CUA

and provide valid contact information and respond to CUA correspondence. Mother

attended this meeting, (Exhibit ''A'' Statement of Facts. attached to DHS Petition for

Involuntary Termination of Parental Rights, filed 8/05/2016.   i!'"q ").
           Permanency Review Hearings were held for both Children on October 30, 2015,

before Juvenile Court Hearing Officer, William T. Rice. Court Orders were entered that

legal custody ofthe Children to remain with OHS, and placement of LG,M.D. to remain

in Foster Care through Bethanna, Child attends daycare, and is medically up-to-date.

She has eczema and is being treated. Child had intake at JJPI and was referred to CCTC.

She has telephone contact with her sibling. G.l.M. attends Pennypacker School in the 2i1d

grade, and is medically up-to-date. Child receives weekly individual therapy at the

Wedge, and has telephone contact with her sibling. Mother is attending Parenting and

anger management at ARC, and will begin .Job Training. Both Fathers whereabouts are

unknown, Children to remain in therapy. and CUA to explore kinship resources. Mother

referred   to CEU forthwith for full drug and alcohol screen dual diagnosis. assessment and


                                                                                              7
monitoring and 3 randoms prior to next court date. Mother referred to BHS for

consultation/evaluation. Both Fathers referred to CEU forthwith for full drug and alcohol

screen. dual diagnosis and assessment and monitoring when they avail themselves.

(Permanency Review Orders, 10/30/2015).

        On January 20. 2016. a revised SCP meeting was held concerning the family.

The parental objectives were: l) Mother will participate in drug and alcohol treatment

and comply with recommendations: 2) Mother will comply with her court-ordered

random drug screens to maintain sobriety: 3) Mother will update the CUA case manager

as to any new medications prescribed for her; 4) Mother will participate in patenting,

angermanagement. and employment Courses through ARC: 5) Mother will locate

suitable housing with operable utilities: 6) Father, E.T., will make his whereabouts

known and participate in planning for the. Children's needs; and 7) E.T. will contact CUA

and provide valid contact information and respond to CUA correspondence, 8) Father.

K.D .. will comply with court orders; 9) K.D. will attend a drug and alcohol treatment

program and comply with treatment recommendations; 10) K.D. will obtain suitable

housing with operable utilities; 11) K.D. will complete a parenting education course.

Mother and Father. K.D., participated in the meeting by telephone. (Exhibit "A"

Statement of Facts. attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 8/05/2016. �l .. s").

        In January 2016. Father. K.D., presented documentation to the CUA case manager

reflecting his attendance in an intensive outpatient drug and alcohol treatment program

with NHS Parkside Recovery. Within that program; K.D. was engaging in methadone

maintenancecparenting classes. and urine drug screens. As of 1/26/2016,    K.D. had


                                                                                          8
completed the first phase of treatment and moved to the second phase. ( Exhibit ·· A'"

Statement of Facts, attached to OHS Petition for Involuntary Termination of Parental

Rights, filed 8/05/2016. �"f').

        A CEU Report for Mother dated 1 /26/2016. reflected the following'. Mother

participated in a drug and alcohol assessment at Family Court on 12/03/2015, and was

referred to Intensive Outpatient Dual Diagnosis Treatment at Parkside Recovery: Mother

failed to attend her intake appointment on 1102/2016. as per Tyrone Frazier at Parkside

Recovery: CEU recommended that Mother reschedule an intake appointment with

Parkside Recovery and stay until the success completion of the program. (Exhibit ··A·•

Statement of Facts, attached to DHS Petition for Involuntary Termination of Parental

Rights; tiled 8/05/2016, if'"u").

        Permanency Review Hearings were held for both Children on January 27. 2016.

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with DHS. and placement of l.G.M.D. to remain in Pre-Adoptive

Home through JJC. Visitation with her sibling is occurring at least twice a month.

Mother and Father have supervised visits with the Child at the Agency, visits are to

continue as arranged, Child attends TOPS Day Care, and receives individual therapy

through JJPI. G.l.M. to remain in a Pre-Adoptive Home through JFCS. Visitation with

her sibling is occurring at least twice a month. Mother has supervised visits with the

Child at the Agency, visits are to continue as arranged. Child attends Pennypacker

School, 2 d grade. and receives individual therapy through The Wedge. A Report from
         11




CEU for Mother is incorporated into the record. Mother is re-referred to CEU for

assessment and forthwith drug screen. All services for the Children to continue. CUA to



                                                                                          9
                   ·-..._...




explore a potential resource for the Children. Children may be moved prior to the next

court date by agreement of the parties. (Permanency Review Orders, 1/27 /2016).

       On April 12, 2016. Mothertested positive for Phencyclidine (PCP} at Parkside-

Frankford. (Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary

Termination of Parental Rights, filed 8/05/2016. ,r-·w").

       A GEU Report for Mother dated 4/19/2016. reflected the following: Mother was

then attending substance abuse treatment at Parkside- Frankford; as per Mother's

counselor at Parkside-Frankford, Mother had made efforts during the past period to

further her recovery. and specifically, that she attended group and individual sessions and

expressed a desire to reunite with her Children; Mother was taking prescribed Suboxone

to stabilize her Opiate use disorder. Mother rendered negative drug screen on 1/27/2016,

at Family Court and 4/07 /20 l.6, at Parkside Frankford; Mother tested positive for PCP on

4/12/2016 at Parkside-Frankford. (Exhibit ·'A'' Statement of Facts, attached to OHS

Petition for InvoluntaryTermination of Parental Rights, filed 8/05/2016.   i!"x'').
       Permanency Review Hearings were held for both Children on April 20� 2016,

before the Honorable Allan: L. Tereshko,   Court Orders were entered that legal custody of
the Children to remain with DBS, and placement of LG.M.D. to remain in Foster Home

through Tabor. Remain as committed. G.LM, to remain in Foster Home through JFCS.

Mother's counsel failed to appear. case continued. (Permanency Review Orders,

4/20/2016).

       On May 7, 2016, Mother and Father. K.D., attended a scheduled visit with the

Children. CUA Case Manager, Iesha Irwin, observed both Mother and K.D. under the

influence of a mind-altering substance. She observed that Mother and K.O. displayed



                                                                                         10
                                                             ...... _




slurred speech, bloodshot and glassy eyes, and constant back and forth to the bathroom,

Mother and K.D.'s state prohibited them from being able to effectively interact with the

Children. During the visit. the Children appeared uncomfortable and kept asking to

leave. {Exhibit "A" Statement of Facts, attached to OHS Petition for Involuntary

Termination of Parental Rights. filed 8/05/2016, �!-'y'').

           Permanency Review Hearings were held for both Children on May 25, 2016.

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with DHS. and placement of l.GJvLD. to remain in Foster Home

through Turning Points. and G.I.M. to remain in Foster Horne through HTS,       Weekly

supervised visits with Mother and Father. K.D .. are to continue. Remain as committed.

Mother referred to CEU for assessment. monitoring, forthwith drug screen Mid 3 randoms

prior to next court date. Father. K.D. is referred to CEU for assessment, monitoring,

forthwith drug screen and 3 randoms prior to next court date. Mother and Father, K.D.

are to sign consents for LG.M.D. to be moved to the home of Amber Kelly by agreement

ofDHS and Child Advocate. and to sign consents for theChild at Tree of Life. Father.

K.D. was referred for parenting. LG.M.D. is.receiving services through Tree of Life.

(Permanency Review Orders, 5/25/2016).

           On July 15. 2016, Mother was discharged from her drug and alcohol programs at

NHS Parkside due to inconsistency with the treatment. (Exhibit '·A'" Statement of Facts,

attached to DHS Petition for Involuntary Termination of Parental Rights. filed 8/05/2016.

�'·aa").
 ,,

           Permanency Review Hearings were held for both Children on August 24, 2016.

before the Honorable Richard J. Gordon. Court Orders were entered that legal custody of



                                                                                          11
the Children to remain with OHS, and placement of I.G.M.D. to remain in Foster Home

through Turning Points. and G.I.M. to .remain in foster Home through .TFCS. Children

are doing well. CEU submitted Report as to Mother. G.I.M. 's Father. E.T.. address is

1115 South 54 Street. and mailing address is 1412 South Addison Street. Mother and

Father, K.D .. are referred back to CEU for assessment, full drug and alcohol screens. and

3 random screens prior to next court date, once they avail themselves. ACS to do PLS on

Mother. CUA Turning Points for Children to explore Paternal Grandmother of G.1.M. as

possible placement/kinship resource and do home assessment on Fathet. E.T. 's home.

Continuance Granted. (Permanency Review Orders. 8/24/2016 ).

        Continuances granted on December 14. 2016 for both Children's cases. DHS

commitments to stand. Request by ACS, and cases to remain status quo. (Continuance

Orders. 12/14/2016}.

       Permanency Review Hearings were held for both Children on April 27, 201 7.

before the Honorable Allan L. Tereshko. Court Orders were entered that legal custody of

the Children to remain with DHS. and placement of Children to remain in Foster Home

through Turning Points, Children are safe as of 4/06/2017. Mother and Father, K.D.,

referred to CEU forthwith for full drug and alcohol screen, assessment and monitoring

and 3 randoms prior to next court date. DHS to do PLS on Mother and prison search.

CUA to contact Father, K;D's .. probation officer to find out his address. Father, E.T.,

residesat 1115 South 54 Street. Philadelphia, PA 19143. Legal Liaison Unit to

administratively appoint counsel for each Child and Clair Michelle Stewart to remain as

GAL for both Children. Next listing is a Contested Goal Change hearing. (Permanency

Review Orders, 4/27/2017).



                                                                                           12
    TERMINATION HEARINGS

            This Court held the Contested Termination and Goal Change Hearing for both

    Children on July 30. 2017. regarding Mother and both Fathers' parental rights. Mother.

    D.J.M. did not attend the hearing. but was represented by counsel. Nghi Duong Vo.

    G.LM.'s Father, E.T. attended the hearing and was represented by counsel, Daniel

    Sil vet. l.C.LM.D. "s Father, K.D .. did not attend the hearing, but was represented by

    counsel. Neal Masciantonio. (N.T. 7/20/2017. p.3 at 10-1 R).

            Counsel for OHS, Bridget Warner, noted that G.I.M. 's Father, E.T. was present at

    the hearing: She also noted that the PLS for Mother reflected 4448 Elizabeth Street, and

    attempted to serve her with the termination petition at that address and at anotherprior

    address which was 3132 F Street, and after three (3) attempts it was left at her door. OHS

    also attempted to serve Father, K.D., at the same address at 4448 Elizabeth Street. and

    also to 3132 F Street. and after three (3} attempts it was left at his door. (N.T. 7/20/2017,

    p.4 at 20-25; p.5 at 1-20).

            The first witness to testify was Iesha Erwin. Case Manager from CUA-Turning

    Points for Children, Ms. Erwin stated she has been the Case Manager for both Children

    since the fall of2015 to December 2016. She noted the Children came into care when

    they were left wandering the street while Mother was using drugs. The Children were
1
    removed from Mother's care and placed at the Maternal Grandmothers house. She noted

    the Children were never in the care of their Fathers. (N.T. 7/20/2017. p.I Oat 5-25; p.11

    at 1-25).




                                                                                                13
                                                               "-..




         Ms.   Erwin testified the Single Case Plan objectives for Mother were to obtain and

 maintain housing. drug and alcohol treatment. employment and visitation with her

 Children. Mother participated in drug and alcohol programs at NHS Parkside-Frankford,

 and then at NHS Parkside. however, she did not complete the programs. Mother" s

 specific drugs of choice were opiates and PCP, Mother never maintained sobriety

 enough to achieve unsupervised visits with her Children, and all of her visits were

 supervised on a weekly basis. (N.T. 7/20/2017, p.12 at 1-25: p.13 at l-S),

         Regarding housing. Ms. Erwin testified that Mother never obtained sate and

 appropriate housing for reunification with her Children. Mother was also referred to

 ARC services. and completed parenting. (N.T. 7/20/2017.p. l 3 at 4-15).

         Ms. Erwin testified she supervised visits between Mother and her Children. She

 noted that Mother would pay more attention to LG.M.D, than to G.I.M., but she would

 try to interact with both Children, with one Child being more highly functional thanthe

 other. Atthe time, she ceased supervising the case in December 2016, she believed that

 the termination of Mother's parental rights were in the Children's best interest because

 Mother was still using drugs and had not completed the single case plan objectives, (N.T.

 7/20/2017, p.13 at25; p.14 at 1-20).

         Ms. Erwin stated that.the Children were placed with the current Foster Parent that
 is present in the court bearing and their behavior has been pretty pleasant. They were

, gradually getting better, and they were stable, doing well. and were bonding with their

 caregiver. (N.T. 7/20/2017, p.20 at 1-11).

         Catherine Devine. CUA Case manager, was the next witness to testify. She

 became the Case Manager in December 2016. and remains as Case Manager for both



                                                                                            14
                      ---                                        -.....   ......._



Children to the present. Regarding Mother's case plan objectives, she testified that

Motherhas not complied with any of the objectives. (N.T. 7/20/2017, p.32 at 10-25; p.

33 at 1-4).

          Ms. Devine noted that Mother has - visited the Children seven times since

December 2016, and she has observed the visits. She testified she does not believe a

parent-child relationship exists between Mother and her two Children. The Children are

more interested in the gifts she brings to them; they do not get upset when the visits end,

and they do not get upset when Mother fails to visit. (N.T. 7/20/2017. p.33 at 5-22; p.34

at 1- l l).


         Ms. Devine further testified she has observed the interactions between the

Children and their pre-adoptive Foster Parent. They cal I the Foster Parent Mom. and

both stated to her that they do not want to leave her house and want to stay there. She

further testified, it is a patent-child relationship they have with the Feister Patent.

I.G.M.D. has been with Foster Parent, Tamika Nelson. since 5/4/2016 and G.LM. has

been with her since 10/I 9/2016. Both Children are doing very well in the foster home.

and especially LG.M.D. is progressing, The Foster Mother works very hard with her, and

both Children have a positive relationship with her. (N.T. 7/20/2017_ p.34 at 22-25: p.35

at 1-20).

         On cross-examination by Mary A. Galeota, the Child Advocate, Ms. Erwin

testified that I.G.M.D. is now 5 years old, and G.I.M. is 9 years old. She noted the

Children told her they want to stay in the Foster Home, and there are other Children

living there, Ms. Nelson's biological daughter and two nephews, who are in Kinship with

her. (N.T. 7/20/2017. p.40at 22-25: p.41 at 1-15).



                                                                                          15
STANDARD OF REVIEW AND LEGAL ANALYSIS


       When reviewing an appeal from a decree terminating parental rights, an appellate

Court is limited to determining whether the decision of the trial court is supported by

competent evidence. Absent an abuse of discretion. an error of law. or insufficient

evidentiary support for the trial court's decision, the decree must stand. Where a trial

court.has granted a petition to involuntarily terminate parental rights. an appellate court

must accord the hearing judge's decision the same deference that it would give to a jury

verdict. The Pennsylvania Superior Court need only agree with a trial court's decision as

to any one subsectionunder23 P.C.S.A. §251 L (a) in order to affirm a termination of

parental rights. In re OA. T 91 A.3d 197 Pa.Super.201-1).

       The standard of review in termination of parental rights cases requires appellate

Courts to accept the findings of fact and credibility determinations of the trial court if

they are supported by the record. If the factual findings are supported. appellate courts

review to determine if the trial court made an error of law or abused its discretion. A

decision may be reversed for an abuse of discretion only upon demonstration of manifest

unreasonableness. partiality. prejudice, bias. or ill-will. We have previously· emphasized

our deference to trial courts that often have first-hand observations of the parties

spanning multiple hearings. I11 re T .S.M .. 620 Pa. 602. Tl A.3d 251. 267 (2013} (citations

and quotation marks omitted) In re Adoption ofC.D.R., 2015 PA Super 54. 111 A.Jd

1212. 1215 (2015).

       Termination of parental rights is governed by Section 25 I l of the Adoption Act

23 Pa.C.S.A. §§ 2101-2938, which requires a bifurcated analysis. Initially, the focus is


                                                                                              16
on the conduct of the parent. The party seeking termination must prove by clear and

convincing evidence that the parent's conduct satisfies the statutory grounds for

termination delineated in Section 25 l l ( a). Only if the court determines that the parent's

conduct warrants termination of his or her parental rights does the court engage in the

second part of the analysis pursuant to Section 25 I I(b): determination of the needs and

welfare of the child under the standard of best interests of the child. One major aspect of

the needs and welfare analysis concerns the nature and status of the emotional bond

between parent and child. with close attention paid to the effect on the child of

permanently severing any such bond. /11 re L.ii.1, 923 A.2d 505, 511 (Pa.Super.2007)

(citations omitted). In re Adoption of C .J .J.P., 2015 PA Super 80, 114 A.3d 1046. 1049-

50(2015). The Court need only agree with the orphans' court as to any one subsection of

Section 251 1 (a). as well as Section 25 U (b l. in order to affirm. ln re Adoption of

CJ..l.P.,2015 PA Super 80. 114 A.3d 1046.1050 (2015).

       These Children became known to OHS in October 2014, when information was

received that the Mother and the Children, then ages 6 � and 3 years, were on a street

corner and Mother asked the Children's Maternal Uncle, M.S. to help her inject drugs:

that when he refused. Mother injected the drugs herself: that the Children began to

wander off so M.S. took the Children to the home of their Maternal Grandmother. S.S.

Further, G.LM. was found holding Mother's purse which had needles in it. Both

Children were in Mother's care at the time. The Children are now 9 % and 6 years old,

and are safe and all of their needs are being met by their Foster Mother.




                                                                                                17
         A. The Trial Court Properly Found the Department of Human Services Met
            Its Burden by Clear and Convincing Evidence To Terminate Mother's
            Parental Rights Pursuant to 23 Pa.CS.A. §251 l(a)(l ), and (2), (5), and
              00.:
         On Appeal. Mother first states the Court erred by terminating her parental rights

in her absence at the trial because there was no service of thepeiition on Mother. This

Court disagrees with this allegation, and notes that Bridget Warner. attorney for OHS.

presented evidence of Subpoenas issued for Mother's presence at the trial.'



         These two (2) Subpoenas were issued as a result of a Parent Locator Service

(PLS) search that was completed for Mother which resulted in two addresses for her at




2
 (a) General Rule. -the rights of a parent in regard to a child                       may be terminated after a petition filed on tiny
of the following grounds:

         ( l ) The parent by conduct continuing for a period of at least six months immediately preceding
               the filing ofthe petition either has evidenced a settled purpose of relinquishing parenting
              claim to a child or has refused or failed to perform parental duties.
         (2) The repeated and continued incapacity. abuse, neglect or refusal of the patent has caused the
             child to be without essential parental care, control or subsistence necessary for his physical or
              mental well-being and the conditions and causes of the incapacity. abuse, neglect or refusal
              cannot or will not be remedied by the parent.

         (5) The chi Id has been removed from the care of the parents by the court or under a voluntary
         agreement with an agency for a period of'at least six months, the conditions which led to the
         removal or placement ofthe child continue to exist, the parent cannot or will not remedy those
         conditions within a reasonable period of time. the services or assistance reasonably available to the
         parent are not likely to remedy the conditions which Jed to the removal or placement of the child
         within reasonable period of time and termination of the parental rights would best serve the needs
         and welfare of the child.

         (8) The child has been removed from the care of the parent by the court or under voluntary
         agreement with an agency, 12 months or more have elapsed from the date of removal or
         placement. the conditions wh ich led to tile removal or placement of the child continue to exist and
         termination of the parental rights would best serve the needs and welfare of the child.

3Subpoenas:   Commonwealth of PA, County of Philadelphia (OHS Exhibit#l)


                                                                                                                                   18



       ·------------·---··-------·-----··--·--·-···   ···-·········   ·---- -· ····· ..•...
4448 Elizabeth Street. Philadelphia, PA 19124 and 3132 F Street, Philadelphia. PA

19134. Service was attempted on June L 2016. and after three attempts were made. the

document was left at the door.

       This Court specifically addressed this issue at the commencement of the trial on

July 20. 2017. This Court found that "service was appropriate as to Mother based   011   the

principle of reasonable efforts, and that OHS exhausted all known and possible addresses

of Mother. and Mother failed to maintain an appropriate update of her addresses, despite

the fact that her Children were in placement. Reasonable efforts as to Mother." (N.T ..

7/20/2017 at p.7 at 1�9).

       Next. Mother alleges she has achieved some of her objectives and can be a parent.

The Court disagrees, and found dear and convincing evidence that Mother failed and

refused to perform parental duties, failed to address the conditions which broughtthe

Children into placement, and lacks the capacity to adequately provide care and control

and a stable environment necessary for the Children's well-being.

       This Court relied on credible testimony by both CUA Case Managers. Ms. Iesha

Erwin and Catherine Devine, who both testified that the SCP objectives for Mother were

to obtain and maintain housing, drug and alcohol treatment, employment and visitation

with her Children. Credible evidence was presented that Mother failed to complete, and

still has notcompleted the objectives in the SCP.

       Ms. Erwin testified Mother's specific drugs of choice were opiates and PCP.

Mother was referred; enrolled and re-referred and re-enrolled in various drug and alcohol

programs. however. never completed any of the programs. Mother failed to maintain

sobriety long enough to achieve unsupervised visits with her Children, and all of her



                                                                                          19
                                                                            ,   __

visits were supervised on a weekly basis. Regardinghousing. Ms. Erwin testified that

Mother never obtained safe and appropriate housing for reunification with her Children.

Mother also was referred to ARC services, and did complete patenting classes. Ms.

Devine noted that Mother has visited the Children seven times since December 2016, and

she has observed the visits. She testified she does not believe a parent-child relationship

exists between Mother and her two Children. She further testified that the Children have

a parental bond with the foster mother, T.N. and are safe and all their needs are met in her

home.




         B. Trial Court Propcrlv Found that Termination of Mother's Parental
              Rights was in the Children's Best Interest and that DHS Met lts Burden
              Pursuant to 23 Pa.CS.A. §2511(b):'


         After the Court finds that the statutory grounds for termination have been

satisfied, it must then determine whether the termination ofparental rights serves the best

interests of the children pursuant to 2511 (b) In re Adoption of C.LG ., 956 A2d 999

(Pa.Super 2008). In terminating the rights of a patent, the Court 'shall give primary

consideration to the development, physical and emotional needs and welfare of the

child." 23 Pa.C.S.A. �2511 (b). 011e major aspect of the needs and welfare analvsis




4
  Other Considerations.-The court in terminating the rights of a parent shall give primary consideration
to the developmental, physical and emotional needs and welfare of the child. The rights of a parent shall
 not be terminated solelv on the basis of environmental factors such as inadequate housing, furnishings,
income, clothing and medical care if found to be beyond the control of the parent. With respect to any
 petition filed pursuant to subsection (a)(l),(6) or (8), the court shall not consider any efforts by the parent
to remedy the conditions described therein Which are first initiated subsequent to the giving of notice of
the filing of the petition.

                                                                                                             20
concerns the nature and status of the emotional bond between parent and child. In re

T.S.M .. 71 A3d.


         This Court heard credible evidence presented by both CUA Case Managers. who

testified that the Children were positively bonded. to the Foster Parent. and referred to the

bond as "Mother." They both look to her for safety and to meet their needs. Ms. Devine

also observed how the Children interact with Mother at the supervised visits. noting that

Mother would pay more attention to one Child than the other, and the Children showed

no reaction when the visits would end. She noted that they both expressed to her that

they want to continue to live with the Foster Mother.


         Ms. Devine noted that the Children need the safety and security that Mother

cannot provide. and they would not suffer irreparable harm if Mothers parental rights

were terminated and it would be in their best interest to be adopted.


         The Court found credible the evidence that the Children were not bonded to

Mother and do not ask to be reunited with her. Therefore, this Court reasoned that the

Children would not suffer irreparable harm if Mother's parental rights were terminated,

and it would be in their best interests to be adopted.


        C. Trial Court Properly Appointed Counsel to Represent the Children in the
           Termination of Mother's Parental Rights proceeding pursuant to 23
           Pa.CS.A. §2313(a).s



5
  Representation for child. (a} Child.-The Court shall appoint counsel to represent the Child in an
involuntary termlnatlon proceeding wh.en the proceeding is being contested by one or both of the
parents. The court may appoint counsel or a guardian ad !item to represent any child who has not
reached the age of 18 years and is subject to any other proceeding under this part whenever it is in the
best interests of the child. No attorney or law flrrn shall represent both the child and the adopting parent
or parents.

                                                                                                          21
                                                              ·· . . .. .....,




       Finally, Mother alleges the Cou11 erred in terminating herparental rights because

it was not based on clear and convincing evidence because the Children's wishes were

not adequately ascertained under In Re Adoption o[LBM(84 MAP 2016). This Court

disagrees with Mother. The statute prescribing the scheme for the representation of

children in contested. involuntary termination of parental rights cases requires the

appointment of counselwho serves the child's legal interest. In re Adoption of LB.M.,

161 A3d 172. Sup,2017.


       In this matter, both, I.G.M.D. and G.l.M., were represented during the Court

proceedings by counsel. Guardian Ad Litem, Claire Michelle Stewart, Esquire. entered

her appearance as counsel on November 25, 2014, for both Children. This Court ordered

on April 27, 2017, that the Legal Liaison Unit administratively appoint counsel for the

Children, and thereafter. Mary A. Galeota, Esquire, was appointed as TPR Child

Advocate for both Children and appeared at the hearing on July 20. 2017. Both Ms.

Stewart and Ms. Galeota were present at the hearings, and advocated for the Children.

Therefore. this Court opines that Mother's assertion that the Court erred was not

supported by the evidence. mid the Children's needs and welfare were actively advanced

by their duly appointed counsel. pursuantto 23 Pa.C.S.A. §2313(a).




                                                                                          22
               ··......_..




CONCLUSION:


      At the conclusion of the Hearing the Court stated:


           Regarding Mother, D.J .M .. the evidence is clear and
           convincing that Mother has failed to remedy any of the
           issues that brought both Children into care. The Children
           were removed from her care on or about l l /24/2014. and
           placed. circumstances surrounding that removal include the
           Children wondering (sic) the streets while the Motherwas
           using drugs. that evidence is un-contradicted. The Mother
           had certain goals established for her. the evidence is un-
           contradicted. that she has not completed any goals or
           objectives. 'rne historical failure to remedy these goals
           suggest an inability to remedy the goals going forward,
           Mother's absence today plus her absence during the
           majority of these girls' lives establish a finding that there is
           no parental bond. Mother has failed to maintain whatever
           bond there may have been in the beginning, and based upon
           the historical behavior of Mother and her failure to
           complete any objectives and goals which have been offered
           to her throughout the life of this case, to assist her in
           reestablishing the necessary skills to parent these Children
           have not been accepted, received, or in any way used by
           Mother to benefit her standing as a parent.

           Therefore, Mother's rights are terminated pursuant to 2511
           (a)(l) and (2). and specifically because the Children were
           in Mother's care at the time that they were brought into
           DH:S-s care, (5), and (8) are established, specifically
           because the p l ac crnc nt and the removal of the Children
           have been for a period of approximately 32 months.
          Regarding 2511 (b), Mother's rights are terminated because
          she has failed to maintain a parental relationship with these
          Children, there is none that exists now. And based upon
          her behavior there would not be an ability to perform a
          parent bond with the Children going forward. That bond
          has been created with the girls· current caretaker, although
          the Children's needs are being met by the caretaker, they
          ate thriving within the caretakers' family and become a part
          of that family. 2511 (b) is established.
           (N.T .. 7/20/2017. p.54 at 18-25; p.55 at 1-25: p.56 at 1-12).




                                                                              23
       For the foregoing reasons, this Court.respectfully requests that the Orders of July

20, 2017, Terminating Mother,D.J.M.'s Parental Rights to both Children and changing

the Children's Permanency Goals to Adoption be AFFIRMED.



                                             BY THE COURT:




    \0--\\- \]                               ALLAN L. TERESHKO, Sr. ,J.

DATE




                                                                                           24




       ·---·-------------··                                                 ·---·-····-··----···
                            CERTIFCATE OF SERVICE,�-,


       I hereby certifythat a true and correct copy of the foregoing OPINION has been
servedupon the following parties by the manner as designated:


Family Court Delivery Mail Box


Nghi Duong Vo, Esq.
1500 Walnut St., Ste. 2000
Philadelphia, PA 191 02
Counsel for Appellant Mother, D.M.

Neal M. Masciantonio, Esq.
1806 CallowhilJ St., Ste. 1199
Philadelphia, PA 19130
Counsel for Father, K.D.

Taniesha L. Clement, Esq. ACS,
Phila Solicitor's Office
One Parkway, 1515 Arch St, 15111 flr.
Philadelphia, PA 19102
DHS Counsel

Clair Michelle Stewart, Esq.
100 S. Broad St, Ste. 1523
Philadelphia, PA 19110
GAL for Children, G .J.M. and I.G.M.D.

Mary A. Galeota, Esq.
1551 Market St., Ste. 1200
Philadelphia, PA 19102
Child Advocate for Children, G.I.M .and I.G.M.D.




                                           ALLAN L. TERESHKO, Sr, J,

t)c;f-. I ( �O J ]
DATE       I